—In a proceeding to invalidate a petition designating Maurice Gumbs as a candidate in a primary election to be held on September 13, 1994, for the nomination of the Democratic Party as its candidate for the public office of State Senator for the 20th Senatorial District, the appeal is from a judgment of *513the Supreme Court, Kings County (Garry, J.), dated August 12, 1994, which, after a hearing, granted the petition.
Ordered that the judgment is affirmed, without costs or disbursements.
The questionable signature-collecting process employed by the appellant and several subscribing witnesses to the designating petition permeated the petition with fraud. Thus, we agree with the Supreme Court that the petition should be invalidated (see, Matter of Villafane v Caban, 104 AD2d 579). The appellant conceded at the hearing that six of the signatures were forgeries. Moreover, the record indicates that the appellant was present during the signature-collecting process, at which certain other irregularities occurred.
Furthermore, many of the signatures on one sheet of the appellant’s designating petition were identical to the signatures on one sheet of the designating petition of another candidate for public office. Although the order in which these signatures appeared on the appellant’s designating petition was identical to the order in which the signatures appeared on the other candidate’s designating petition, the signatures were by people living at great distances from one another, the petitions were dated approximately one week apart, and the signatures were purportedly witnessed by the subscribing witness to the appellant’s petition in the appellant’s presence, while the signatures as to the other candidate’s petition were witnessed by the appellant. This circumstantial evidence, combined with other evidence of improprieties, demonstrates that this petition was permeated with fraud, and justifies the invalidation of the entire designating petition. Bracken, J. P., O’Brien, Joy, Friedmann and Florio, JJ., concur.